Citation Nr: 1445493	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  04-38 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability (degenerative disc disease). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977 and from August 1987 to August 1990, with additional service in the Texas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran requested that the record be held open for an additional 60 days.  During that time, additional evidence was received from the Veteran accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his in-service treatment for a spinal headache by means of a lumbar patch marked the onset of his currently diagnosed lumbar spine disability.  

In this regard, the record shows that in February 1989, following surgery for the excision of a ganglion cyst, the Veteran was treated for a spinal headache by means of a lumbar patch.  Following that procedure he complained of lower lumbar spine pain, which was noted to resolve overnight.  Although this appears unrelated to a spine disability, it nevertheless is a relevant complaint.  Furthermore, while the service treatment records show no further lumbar complaints, post service records beginning in February 1991 show treatment for low back pain.  (The complaints are documented in 1991, 1991, 1994, 1995, and 1998.)  Then in 2000, the Veteran was injured on the job, at which time he developed radiculopathy and underwent a L3-4 discectomy.  The chronology presented is sufficient to trigger the requirements for an examination and opinion to ascertain whether there is any relationship between the current disability and the lumbar complaints noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spinal examination to determine the etiology of his lumbar spine disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is specifically requested to:

Identify all lumbar spine disabilities found to be present, and noting the Veteran's in-service and post service history, state whether it is at least as likely as not that any diagnosed lumbar spine disability is related to or had its onset in service, to specifically include the February 1989 complaint of lower back pain noted in the service treatment records.  

The reasons for the conclusions expressed should be set forth, with appropriate reference to the record supporting those conclusions.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


